DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to the Applicant’s arguments, and amendments filed on October 18, 2022, in which claims 2, 13, and 18 have been amended. Claims 2-3, 5-11, 13-19, and 21 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5-11, 13-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0083938) in view of Kefford et al. (US 2003/0204726).
Regarding to claim 2, Kim teaches a method comprising: receiving a request to access a data record from a client device (i.e., receiving a request from a client [0004], [0034]), the request comprising request attributes (identifier [0004], [0034]); generating an encryption key based on at least a portion of the request attributes of the request in response to the request to access the data record (i.e., generating an identifier corresponding to the client in response to the identifier generation request [0004]); encrypting the data record based on the encryption key (i.e., encrypting the contact data using the encryption key [0034]); and communicating a presentation of the encrypted data record to the client device (i.e., receiving, from the server, an identification code and an encryption key generated in response to the contact storage request data [0034], [0075], [0108]-[0109]).
Kim does not specifically teach the request attribute includes a user identifier that identifies a user account associated with the device and portion of the request attributes including the user identifier.
However, the preceding limitation is known in the art of communications. Kefford teaches a client sends an authentication request, at least one unique identifier and an encryption key to an authentication server. An authentication reply is then generated at the authentication server. The authentication reply is encrypted using the encryption key to thereby produce an encrypted authentication reply, which is then sent from the authentication server to the identified mobile device ([0017]). Kefford further teaches, illustrated in fig. 2, a method 200 begins with client 102 sending a request, at least one unique identifier and an encryption key from client 102 to server 104, at a step 202. The sending of the request can be initiated, for example, by an end user entering the request using client 102. In a specific example, client 102 is a personal computer, the request is for the end user's bank account balance, and server 104 is a server controlled by the end user's bank. .. The request (plus identifier(s) and encryption key) can be sent via any communications system (or combination of systems) over which the client and the server can communicate ([0029], [0049]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Kefford within the system of Kim in order to provide secure transmission of information using a standard mobile device, such as a mobile phone.
Regarding to claim 3, Kim in view of Kefford teaches all the limitations above. Kim further teaches the request attribute includes a device identifier (i.e., device unique key and the manufacturing key [0093]).
Regarding to claim 5, Kim in view of Kefford teaches all the limitations above. Kim further teaches the encryption key comprises a public portion and a private portion and the method further comprises: transmitting the public portion of the encryption key to the client device (i.e., transmitting a public key request to a server, receiving, from the server, a public key corresponding to the public key request [0011], [0018]).
Regarding to claim 6, Kim in view of Kefford teaches all the limitations above. Kim further teaches the transmitting the public portion of the encryption key to the client device includes: identifying an auxiliary device communicatively coupled with the client device ([0011], [0028]-[0029]); and transmitting the public portion of the encryption key to the auxiliary device ([0011], [0028]-[0029]).
Regarding to claim 7, Kim in view of Kefford teaches all the limitations above. Kim further teaches the client device is communicatively coupled to an auxiliary device, and the transmitting the public portion of the encryption key to the client device includes transmitting the public portion of the encryption key to the auxiliary device via a UHF band ([0004]).
Regarding to claim 8, Kim in view of Kefford teaches all the limitations above. Kim further teaches the data record comprises an access condition, and the method further comprises: causing display of the presentation of the data record at the client device based on the access condition (i.e., a list of one or more other clients authenticated by the server may be displayed in the client [0009]).
Regarding to claim 9, Kim in view of Kefford teaches all the limitations above. Kim further teaches the access condition includes a temporal constraint ([0113]-[0114]).
Regarding to claim 10, Kim teaches a system comprising: one or more processors; and a memory storing instructions that, when executed by at least one processor among the one or more processors ([0089], [0237]), cause the system to perform operations comprising: receiving a request to access a data record from a client device (i.e., receiving a request from a client [0004], [0034]), the request comprising request attributes (identifier [0004], [0034]); generating an encryption key based on at least a portion of the request attributes of the request in response to the request to access the data record (i.e., generating an identifier corresponding to the client in response to the identifier generation request [0004]); encrypting the data record based on the encryption key (i.e., encrypting the contact data using the encryption key [0034]); and communicating a presentation of the encrypted data record to the client device (i.e., receiving, from the server, an identification code and an encryption key generated in response to the contact storage request data [0034], [0075], [0108]-[0109]).
Kim does not specifically teach the request attribute includes a user identifier that identifies a user account associated with the device and portion of the request attributes including the user identifier.
However, the preceding limitation is known in the art of communications. Kefford teaches a client sends an authentication request, at least one unique identifier and an encryption key to an authentication server. An authentication reply is then generated at the authentication server. The authentication reply is encrypted using the encryption key to thereby produce an encrypted authentication reply, which is then sent from the authentication server to the identified mobile device ([0017]). Kefford further teaches, illustrated in fig. 2, a method 200 begins with client 102 sending a request, at least one unique identifier and an encryption key from client 102 to server 104, at a step 202. The sending of the request can be initiated, for example, by an end user entering the request using client 102. In a specific example, client 102 is a personal computer, the request is for the end user's bank account balance, and server 104 is a server controlled by the end user's bank. .. The request (plus identifier(s) and encryption key) can be sent via any communications system (or combination of systems) over which the client and the server can communicate ([0029], [0049]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Kefford within the system of Kim in order to provide secure transmission of information using a standard mobile device, such as a mobile phone.
Regarding to claim 11, Kim in view of Kefford teaches all the limitations above. Kim further teaches the request attribute includes a device identifier (i.e., device unique key and the manufacturing key [0093]).
Regarding to claim 13, Kim in view of Kefford teaches all the limitations above. Kim further teaches the encryption key comprises a public portion and a private portion and the method further comprises: transmitting the public portion of the encryption key to the client device (i.e., transmitting a public key request to a server, receiving, from the server, a public key corresponding to the public key request [0011], [0018]).
Regarding to claim 14, Kim in view of Kefford teaches all the limitations above. Kim further teaches the transmitting the public portion of the encryption key to the client device includes: identifying an auxiliary device communicatively coupled with the client device ([0011], [0028]-[0029]); and transmitting the public portion of the encryption key to the auxiliary device ([0011], [0028]-[0029]).
Regarding to claim 15, Kim in view of Kefford teaches all the limitations above. Kim further teaches the client device is communicatively coupled to an auxiliary device, and the transmitting the public portion of the encryption key to the client device includes transmitting the public portion of the encryption key to the auxiliary device via a UHF band ([0004]).
Regarding to claim 16, Kim in view of Kefford teaches all the limitations above. Kim further teaches the data record comprises an access condition, and the method further comprises: causing display of the presentation of the data record at the client device based on the access condition (i.e., a list of one or more other clients authenticated by the server may be displayed in the client [0009]).
Regarding to claim 17, Kim in view of Kefford teaches all the limitations above. Kim further teaches the access condition includes a temporal constraint ([0113]-[0114]).
Regarding to claim 18, Kim teaches a non-transitory machine-readable storage device storing instructions that, when executed by one or more processors ([0089], [0237]), cause the one or more processors to perform operations comprising: receiving a request to access a data record from a client device (i.e., receiving a request from a client [0004], [0034]), the request comprising request attributes (identifier [0004], [0034]); generating an encryption key based on at least a portion of the request attributes of the request in response to the request to access the data record (i.e., generating an identifier corresponding to the client in response to the identifier generation request [0004]); encrypting the data record based on the encryption key (i.e., encrypting the contact data using the encryption key [0034]); and communicating a presentation of the encrypted data record to the client device (i.e., receiving, from the server, an identification code and an encryption key generated in response to the contact storage request data [0034], [0075], [0108]-[0109]).
Kim does not specifically teach the request attribute includes a user identifier that identifies a user account associated with the device and portion of the request attributes including the user identifier.
However, the preceding limitation is known in the art of communications. Kefford teaches a client sends an authentication request, at least one unique identifier and an encryption key to an authentication server. An authentication reply is then generated at the authentication server. The authentication reply is encrypted using the encryption key to thereby produce an encrypted authentication reply, which is then sent from the authentication server to the identified mobile device ([0017]). Kefford further teaches, illustrated in fig. 2, a method 200 begins with client 102 sending a request, at least one unique identifier and an encryption key from client 102 to server 104, at a step 202. The sending of the request can be initiated, for example, by an end user entering the request using client 102. In a specific example, client 102 is a personal computer, the request is for the end user's bank account balance, and server 104 is a server controlled by the end user's bank. .. The request (plus identifier(s) and encryption key) can be sent via any communications system (or combination of systems) over which the client and the server can communicate ([0029], [0049]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Kefford within the system of Kim in order to provide secure transmission of information using a standard mobile device, such as a mobile phone.
Regarding to claim 19, Kim in view of Kefford teaches all the limitations above. Kim further teaches the request attribute includes a device identifier (i.e., device unique key and the manufacturing key [0093]).
Regarding to claim 21, Kim in view of Kefford teaches all the limitations above. Kim further teaches the data record comprises an access condition, and the method further comprises: causing display of the presentation of the data record at the client device based on the access condition (i.e., a list of one or more other clients authenticated by the server may be displayed in the client [0009]).
Claims 2, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gulak et al. (US 2019/0182216) in view of Kefford et al. (US 2003/0204726).
Regarding claims 2, 10, and 18, Gulak teaches a method comprising: receiving a request to access a data record stored from a client device, the request comprising a request attributes (i.e., receiving a data request [0005]); generating an encryption key based on at least a portion of the request attributes of the request in response to the request to access the data record (i.e., generating an encrypted indicator [0005], [0009]); encrypting the data record using the encryption key assigned to the request instance within the user account identified by the user identifier responsive to the request to access the data record that includes the user identifier (i.e., encrypting an indicator indicating authorization [0009]); and communicating a presentation of the encrypted data record to a client device associated with the user account (i.e., forwarding the encrypted indicator to a party associated with the data request [0005]).
Kim does not specifically teach the request attribute includes a user identifier that identifies a user account associated with the device and portion of the request attributes including the user identifier.
However, the preceding limitation is known in the art of communications. Kefford teaches a client sends an authentication request, at least one unique identifier and an encryption key to an authentication server. An authentication reply is then generated at the authentication server. The authentication reply is encrypted using the encryption key to thereby produce an encrypted authentication reply, which is then sent from the authentication server to the identified mobile device ([0017]). Kefford further teaches, illustrated in fig. 2, a method 200 begins with client 102 sending a request, at least one unique identifier and an encryption key from client 102 to server 104, at a step 202. The sending of the request can be initiated, for example, by an end user entering the request using client 102. In a specific example, client 102 is a personal computer, the request is for the end user's bank account balance, and server 104 is a server controlled by the end user's bank. .. The request (plus identifier(s) and encryption key) can be sent via any communications system (or combination of systems) over which the client and the server can communicate ([0029], [0049]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Kefford within the system of Gulak in order to provide secure transmission of information using a standard mobile device, such as a mobile phone.
Response to Arguments
Applicant’s arguments with respect to claims 2-3, 5-11, 13-19, and 21have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Van’t Noordende (US 2014/0047513) teaches public and private may be used to encrypt sensitive information communicated between the client systems and source systems or to generate a symmetric (session) key known only to the communicating parties… a request is received to retrieve a record ([0046]-[0047], [0088]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842.  The examiner can normally be reached on MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN A GELIN/Primary Examiner, Art Unit 2643